Title: To John Adams from Ward Nicholas Boylston, 26 December 1824
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Hermitage Jama plain Sunday morng 8o Clock 26 Decr 1824
				
				With deep concern I heard late last Eveng. that you had recently recieved a severe injury by a Fall as had at first appear’d to threaten your existance—I feel so much paind and anxious to know the cause as well as to hope that the effects of the injury has subsided, that I lose no time in making the enquiries,that I have sent my young man with this in the hope that I shall receive such favorable Accounts of you as may lessen in some degree both Mrs Boylston’s and my anxieties—with our Respects to the family & compliment of the Season to you & them / I am ever my Dear Cousin / affectionately yours
				
					Ward Nichs Boylston
				
				
			